EXHIBIT A to the Fund Accounting Agreement Separate Series of Direxion Funds FUND NAMES SERVICE CLASS INVESTOR CLASS INSTITUTIONAL CLASS Direxion Monthly S&P 500 Bull 2x Fund x Direxion Monthly NASDAQ-100 Bull 2x Fund x Direxion Monthly Small Cap Bull 2x Fund x Direxion Monthly Dollar Bull 2x Fund x Direxion Monthly Emerging Markets Bull 2x Fund x Direxion Monthly Developed Markets Bull 2x Fund x Direxion Monthly Latin America Bull 2x Fund x Direxion Monthly Commodity Bull 2x Fund x Direxion Monthly 10 Year Note Bull 2x Fund x U.S. Government Money Market x Direxion Monthly S&P 500 Bear 2x Fund x Direxion Monthly NASDAQ-100 Bear 2x Fund x Direxion Monthly Mid Cap Bear 2x Fund x Direxion Monthly Small Cap Bear 2x Fund x Direxion Monthly Dollar Bear 2x Fund x Direxion Monthly Emerging Markets Bear 2x Fund x Direxion Monthly Developed Markets Bear 2x Fund x Direxion Monthly 10 Year Note Bear 2x Fund x Dynamic HY Bond Fund x Evolution Managed Bond Fund x Evolution All-Cap Equity Fund x Evolution Market Leaders Fund f/k/a Evolution Small Cap Fund x Evolution Alternative Investment Fund f/k/a Evolution Total Return Fund x HCM Freedom Fund x HY Bear Fund x PSI Total Return Fund x PSI Macro Trends Fund x PSI Core Strength Fund x Spectrum Equity Opportunity Fund x Spectrum Global Perspective Fund x Spectrum Select Alternative Fund x Direxion Monthly China Bull 2x Fund x Commodity Trends Strategy Fund x x Direxion CTS Fund (a wholly owned subsidiary of the Commodity Trends Strategy Fund) Financial Trends Strategy Fund x x Direxion/Wilshire Dynamic Fund x x
